Citation Nr: 0603503
Decision Date: 02/07/06	Archive Date: 04/11/06

Citation Nr: 0603503	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  04-08 645	)	DATE FEB 07 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1963 to November 
1966, and from October 1967 to November 1968.

This appeal to the Board of Veterans Appeals (the Board) was 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, OH.

The veteran provided testimony before a Veterans Law Judge at 
the VARO in Huntington, WV, in July 2005; a transcript is of 
record.


VACATUR

Believing that all due process requirements had been met, in 
a decision dated September 29, 2005, the Board reviewed the 
case on the merits.  In that decision, the Board denied the 
veteran's claim to entitlement to service connection for 
hypertension.

However it has now come to the Board's attention that at some 
point during that review, additional evidence was apparently 
sent from the veteran's representative to the Board via 
facsimile.  This evidence was apparently transmitted without 
a cover page.  In any event, the packet of additional 
evidence was inadvertently filed in the claims file of 
another veteran for whom records were also concurrently 
submitted by facsimile.  Accordingly, it was not considered 
when the Board rendered the September 2005 decision.

By law, the Board may vacate an appellate decision at any 
time, including on the Board's own motion, when there has 
been a denial of due process.  See 38 C.F.R. 
§ 20.904(a)(2004).  

In order to ensure that the veteran has been accorded full 
due process of the law, and that the decision on the appeal 
takes into consideration all the available evidence, the 
Board will herein, on its own motion, vacate its decision of 
September 29, 2005.  A subsequent decision will be issued in 
its place.


ORDER

The Board's decision of September 29, 2005, which denied the 
veteran's claim for entitlement to service connection for 
hypertension, is hereby vacated.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

Citation Nr: 0526636	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  04-08 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1963 to November 
1966, and from October 1967 to November 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2003 by the 
Department of Veterans Affairs (VA)  Regional Office (RO).  A 
hearing was held at the RO before the undersigned Veterans 
Law Judge in July 2005.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the 
veteran's current hypertension was not manifested until many 
years after service and is not related to active duty service 
or any incident therein.

3.  The veteran's hypertension was not caused or aggravated 
by a service-connected disability.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was 
not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005), the 
Court held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim.  See also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  This "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statement of the case (SSOC) and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The SOC and SSOC included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOC also included the requirements 
which must be met to establish service connection.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The communications, 
such as a letter from the RO dated in January 2003 provided 
the veteran with a specific explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letter from the RO specifically advised him that 
he should "Send the information describing additional 
evidence or send the evidence itself to the address shown at 
the top of this letter..."  Thus, the fourth element is 
satisfied.  The Board also notes that the VCAA letter was 
provided prior to adjudication of the claim.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran testified at a hearing held at the RO before the 
undersigned Veterans Law Judge.  The claims file contains his 
service medical records.  His current treatment records have 
also been obtained.  He has been afforded VA examinations, 
and relevant medical opinions have been obtained.  The Board 
does not know of any additional relevant evidence which has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

II.  Applicable Law and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as a 
cardiovascular disease is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a).  This regulation has 
been interpreted by the Court to allow service connection for 
a disorder which is caused by a service-connected disorder, 
or for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently with 
notation or discovery during service of such residual 
conditions (scars; fibrosis of the lungs; atrophies 
following disease of the central or peripheral nervous 
system; healed fractures; absent, displaced or resected 
parts of organs; supernumerary parts; congenital 
malformations or hemorrhoidal tags or tabs, etc.) with no 
evidence of the pertinent antecedent active disease or 
injury during service the conclusion must be that they 
preexisted service.  Similarly, manifestation of lesions or 
symptoms of chronic disease from date of enlistment, or so 
close thereto that the disease could not have originated in 
so short a period will establish pre-service existence 
thereof.  Conditions of an infectious nature are to be 
considered with regard to the circumstances of the infection 
and if manifested in less than the respective incubation 
periods after reporting for duty, they will be held to have 
preexisted service.  In the field of mental disorders, 
personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

III.  Factual Background

The veteran asserts on appeal that he is entitled to service 
connection for hypertension.  The veteran alleges that he 
incurred or aggravated such disorder as a result of his 
service-connected diabetes mellitus.

The veteran had active service from March 1963 to November 
1966, and from October 1967 to November 1968.  He has 
previously established service connection for type II 
diabetes mellitus, rated as 20 percent disabling; residuals 
of surgery of the middle finger of the left hand, rated as 
noncompensably disabling; and bilateral cataracts associated 
with diabetes mellitus, also rated as noncompensably 
disabling.

The veteran seeks service connection for hypertension.  He 
contends that hypertension was caused or aggravated by his 
service-connected diabetes.  

The veteran's service medical records do not contain any 
references to symptoms, findings, or diagnoses of 
hypertension.  A record dated in November 1964 contains a 
diagnosis of postural hypotension after the veteran felt 
faint while standing, but hypertension was not diagnosed.  
The report of a medical examination conducted in October 1966 
for the purpose of his separation from his first period of 
service shows that clinical evaluation of the heart and 
vascular system was normal.  His blood pressure was 122/74.  
A report of medical history given by the veteran at that time 
shows that he denied having high blood pressure.  

Similarly, upon separation from his second period of service 
in November 1968, evaluation of the vascular system was again 
normal, with a blood pressure reading of 108/82.  The veteran 
again gave a medical history in which he denied having high 
blood pressure.

There are no medical treatment records pertaining to 
hypertension until many years after separation from service.  
A Social Security Administration decision dated in November 
1983 contains a summary of medical evidence pertaining to the 
veteran's condition at that time; however, there is no 
mention of hypertension.

A private medical record dated in December 1998 reflects that 
the veteran had elevated blood pressure readings and 
hypertension was diagnosed; however, none of the treatment 
records contain any medical opinion linking the hypertension 
to service.  

The report of a diabetes mellitus examination conducted by 
the VA in April 2002 shows that the diagnosis was Type 2 non 
insulin dependent diabetes mellitus.  It was noted that there 
was no evidence of cardiac, vascular or nephrologic 
complications.

The report of a hypertension examination conducted by the VA 
in May 2003 shows that the examiner reviewed the claims file 
after the examination.  The examiner noted that the veteran 
had been diagnosed in 1998 with essential hypertension.  He 
apparently had some symptoms of pre-syncope.  He had not had 
any symptoms of hypertension or of its treatment since then.  
He continued to take medications.  On examination, the 
veteran's blood pressure reading was 138/76 seated, 140/76 
standing, and 140/74 supine.  The examiner concluded that the 
veteran had essential hypertension which was currently under 
fair control with medication.  He also stated "Please note 
that this is specifically NOT secondary to his diabetes 
mellitus as they were diagnosed simultaneously."  

The report of a diabetes examination conducted by the VA in 
May 2003 shows that the diagnosis was diabetes mellitus type 
II without evidence currently of any end organ damage.  

During the hearing held in July 2005, the veteran testified 
that he believed that his hypertension was related to his 
diabetes mellitus.  He recounted that he first got diabetes 
and then got hypertension.  He reported that he had served in 
Vietnam and had been exposed to Agent Orange.  He later was 
granted service connection for diabetes.  

IV.  Analysis

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
hypertension disorder, or ascertainable elements thereof, 
became manifest or otherwise originated during his period of 
service or within one year of service separation.  The Board 
notes that the veteran's service medical records make no 
reference to complaints of or treatment for hypertension.  
Separation examination showed that clinical evaluation of the 
heart and vascular system was normal on separation from each 
of the two periods of service.  

There is also no evidence of the presence of a heart disorder 
within a year after separation from service.  The veteran's 
medical treatment records show that his current diagnoses 
include hypertension; however, the records are dated many 
years after separation from service.  The current treatment 
records do not contain any indication that the hypertension 
had its onset during service or is related to any incident in 
service such as exposure to herbicides.    

The clinical and other probative evidence of record also 
fails to satisfactorily indicate an etiological relationship 
between the veteran's hypertension and his service-connected 
diabetes mellitus.  The only medical opinion on this question  
is the VA examination report of May 2003 which weighs against 
the claim.    

The Board notes that the veteran has alleged in testimony and 
statements on appeal that his hypertension problems 
originated or were aggravated during his period of service 
or, in the alternative, were incurred or aggravated as a 
result of his service-connected disabilities.  However, the 
Board notes that the veteran is not competent, as a lay 
person, to assert that a relationship exists between his 
period of service and such disorder, that such disorder is 
etiologically related to his service-connected disorder 
diabetes, or to otherwise assert medical causation. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In summary, the Board notes that the record is devoid of 
sufficiently competent evidence establishing that the 
veteran's hypertension became manifest or otherwise 
originated during the veteran's period of service.  The 
probative medical evidence simply fails to adequately 
establish any relationship or nexus between such a disorder 
and the veteran's period of service.  The preponderance of 
the competent evidence of record also shows that such 
disorder is not etiologically related to or aggravated by the 
veteran's service-connected diabetes mellitus or other 
service-connected disabilities.  The only physician's 
statement demonstrates that there is no such relationship.  
Therefore, the Board concludes that hypertension was not 
incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and was not proximately due to 
or the result of a service-connected disability.  


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs




